305 F.2d 825
PHILADELPHIA DRESS JOINT BOARD, INTERNATIONAL LADIES'GARMENT WORKERS' UNION, AFL-CIO, Petitioner,v.NATIONAL LABOR RELATIONS BOARD.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SIDELE FASHIONS, INC.; Personality Sportswear, Inc.; Mac J.Cahn; and Sidney L. Schiro.
Nos. 13767, 13830.
United States Court of Appeals Third Circuit.
Argued June 19, 1962.Decided Aug. 14, 1962.

Nancy M. Sherman, Washington, D.C.  (Stuart Rothman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Assistant General Counsel, Samuel M. Singer, Attys., N.L.R.B., on the brief), for National Labor Relations Board.
Morris P. Glushien, New York City (Max Zimny, Edward V. Sparer, New York City Joseph B. Meranze, Philadelphia, Pa., on the brief), for Phila.  Dress Joint Board, etc.
Geoffrey J. Cunniff, Philadelphia, Pa., for Sidele Fashions, Inc., Personality Sportswear, Inc., Mac J. Cahn and Sidney L. Schiro.
Before BIGGS, Chief Judge, and GANEY and SMITH, Circuit Judges.
PER CURIAM.


1
We have examined the briefs and the record and have weighed with care the arguments of the parties upon the respective petitions for review or enforcement of the order of the Board.  We can perceive no error in the proceedings.  Consequently, the Board's order will be enforced.